         Case 1:20-cr-10134-DJC Document 182 Filed 11/02/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                             )
UNITED STATES OF AMERICA                     )
                                             )
V.                                           )             Crim. No. 20-cr-10134-DJC
                                             )                       20-cr-10136-RGS
KENJI DRAYTON                                )
                                             )

                     JOINT MOTION TO CONSOLIDATE CASES FOR
                              PLEA AND SENTENCING

       The defendant, Kenji Drayton, and the government move this Court, pursuant to Local

Rules 40.1(i)(2) and 40.1(j), to consolidate these two cases for purposes of his guilty pleas and

sentencing. As grounds, the parties state the following:

       Mr. Drayton has been indicted in each case for a single count of Conspiracy to Distribute

and Possess with Intent to Distribute Cocaine and Cocaine Base, 21 U.S.C. § 846. The cases are

companion matters; of the 25 individuals charged between the two cases, Mr. Drayton is the only

defendant who was included in both indictments. The indictments allege a conspiracy in which

Mr. Drayton participated in distribution of cocaine and cocaine base in the City of Boston. The

allegations in the indictments overlap in that Mr. Drayton is alleged to be the link between two

separate drug trafficking operations, one in Brighton (20-cr-10134-DJC) and one in the South

End and Dorchester (20-cr-10136-RGS). The investigation into the activities in the South End

and Dorchester sprawled out from the investigation in Brighton. Mr. Drayton intends to plead

guilty to both indictments.

       Joining cases is appropriate where they are closely related in conduct and in time. See

United States v. Doherty, 867 F.2d 47, 70 (1st Cir. 1989). Whether to consolidate multiple cases

for a single defendant is within discretion of the District Court. United States v. Antonelli

                                                  1
         Case 1:20-cr-10134-DJC Document 182 Filed 11/02/20 Page 2 of 3




Fireworks Co., 155 F.2d 631, 635 (2d Cir. 1946). Consolidating these two indictments is

appropriate given that they are very closely related. The discovery provided in the two cases is

identical; the defendants in each indictment have all received the same discovery. Whether

charged in one indictment or the other, every defendant has received all information pertaining to

both cases. The government’s correspondences to defense counsel include counsel for each

defendant in the two cases and list the two cases in their subject lines. Likewise, the status

hearings for the two cases, which have each been held separately, are nearly word-for-word the

same. As Mr. Drayton is the only defendant charged in each indictment, his counsel has attended

every status hearing for each case and can attest to the near indistinguishable nature of the

proceedings. This is essentially one investigation that was charged as two complementary

conspiracies based on the geographic location of each defendant’s alleged conduct. Mr. Drayton

is the sole defendant alleged to have crossed this bridge, leading to his dual indictments.

       One defendant in the 20-cr-10136-RGS matter, Jarmina Kallon, has already pled guilty

and another, Eric Davis, has filed a notice of his intention to plead guilty. By contrast, none of

the defendants in the 20-cr-10134-DJC case have done so. Therefore, the parties suggest it is

appropriate to consolidate Mr. Drayton’s cases for pleas and sentencing with the 20-cr-10136-

RGS matter.




                                                  2
         Case 1:20-cr-10134-DJC Document 182 Filed 11/02/20 Page 3 of 3




       WHEREFORE, the parties move that this motion be allowed, and these cases be

consolidated for purposes of Mr. Drayton’s Rule 11 plea and sentencing.


                                                      KENJI DRAYTON
                                                      By his attorneys,
                                                      CARNEY & ASSOCIATES

                                                      J. W. Carney, Jr.
                                                      J. W. Carney, Jr.
                                                      B.B.O. # 074760


                                                      Daniel J. Gaudet
                                                      Daniel J. Gaudet
                                                      B.B.O. # 688120
                                                      20 Park Plaza, Suite 1405
                                                      Boston, MA 02116
                                                      617-933-0350
October 27, 2020                                      JCarney@CARNEYdefense.com


                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                      By: /s/ Timothy E. Moran
                                                      Timothy E. Moran
                                                      Kaitlin O’Donnell
                                                      Assistant U.S. Attorneys
                                                      One Courthouse Way, Suite 9100
                                                      Boston, MA 02210
October 29, 2020                                      617-748-3100


                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on or before the
above date.

                                                      Daniel J. Gaudet
                                                      Daniel J. Gaudet

                                                 3
